Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.22 C ONFIDENTIAL T REATMENT R EQUEST [ * ] indicates information that has been omitted pursuant to a confidential treatment request and this information has been filed under separate cover with the Commission Amendment to Research and Licensing Agreement This Amendment to the Research and Licensing Agreement (the  Amendment ) is effective as of December 23 rd ,_, 2007 ( Effective Date "), by and among GammaCan Ltd. ( GammaCan ) and Tel HaShomer-Medical Research Infrastructure and Services LTD. ( THM ).
